Title: From George Washington to Thomas Chittenden, 1 January 1782
From: Washington, George
To: Chittenden, Thomas


                  
                     Sir
                     Philadelphia 1st Janry 1782.
                  
                  I received your favour of the 14th of November by Mr Brownson.  You cannot be at a loss to know why I have not heretofore, and why I cannot now, address you in your public Character, or answer you in mine: But the confidence which you have been pleased to repose in me gives me an opportunity of offering you my sentiments, as an individual wishing most ardently to see the peace and Union of his Country preserved, and the just rights of the people of every part of it fully and firmly established.
                  It is not my business, neither do I think it necessary now, to discuss the origin of the right of a number of Inhabitants to that tract of Country formerly distinguished by the name of the New Hampshire Grants, and now known by that of Vermont.  I will take it for granted that their right was good, because Congress by their Resolve of the 7th of August imply it, and by that of the 21st are willing fully to confirm it, provided the New State is confined to certain described Bounds.  It appears therefore to me that the dispute of boundary is the only one that exists and that, that being removed, all further difficulties would be removed also and the matter terminated to the satisfaction of all parties.  Now I would ask you candidly, whether the claim of the people of Vermont was not for a long time confined solely or very nearly to that tract of Country which is described in the Resolve of Congress of the 21st of August last, and whether, agreeable to the tenor of your own letter to me, the late extension of your claim upon New Hampshire and New York was not a more political manoeuvre than one in which you conceived yourselves justifiable.  If my first question be answered in the affirmative, it certainly bars you new Claim, and if my second be well founded, your end is answered and you have nothing to do but withdraw your Jurisdiction to the confines of your old limits, and obtain an acknowledgement of Independence and sovereignty, under the Resolve of the 21st of Augst for so much Territory as does not interfere with the ancient established Bounds of New York, New Hampshire and Massachusetts.  I persuade myself you will see and acquiesce in the reason, the Justice and indeed the necessity of such a decision.
                  You must consider Sir, that the point now in dispute is of the utmost political importance to the future Union and Peace of this great Country.  The State of Vermont, if acknowledged, will be the first new one admitted into the Confederacy, and if suffered to encroach upon the ancient established Boundaries of the adjacent ones, will serve as a precedent for others, which it may here after be expedient to sell off to make the same unjustifiable demands.  Thus in my private opinion, while it behoves the Delegates of the States now confederated to do ample justice to a Body of people sufficiently respectable by their numbers and entitled by other claims to be admitted into that Confederation, it becomes them also to attend to the interests of their Constituents and see that under the appearance of Justice to one, they do not materially injure the rights of others.  I am apt to think this is the prevailing opinion of Congress and that your late extension of Claim has, upon the principles I have above mentioned, rather diminished than increased your Friends, and that if such extension should be persisted in, it will be made a common cause & not considered as only affecting the rights of those States immediately interested in the loss of territory, a loss of too serious a nature not to claim the attention of any people.
                  There is no calamity within the Compass of my foresight which is more to be dreaded, than a necessity of coercion on the part of Congress, and consequently every endeavour should be used to prevent the execution of so disagreeable a measure.  It must involve the Ruin of that State against which the resentment of the others is pointed.
                  I will only add a few Words upon the subject of the negotiations which have been carried on between you and the Enemy in Canada and in New York.  I will take it for granted, as you assert it, that they were so far innocent, that there was never any serious intention of joining Great Britain in their attempts to subjugate your Country; but it has had this certain bad tendency, it has served to give some ground to that delusive opinion of the enemy and upon which they in great measure found their hopes of success, that they have numerous Friends among us, who only want a proper opportunity to shew them-selves openly, and that internal disputes and Feuds will soon break us in pieces, at the same time the seeds of distrust and jealousy are scattered among ourselves by a conduct of this kind.  If you are sincere in your professions these will be additional motives for accepting the terms which have been offered (and which appear to me equitable) and thereby convincing the common enemy that all their expectations of disunion are vain, and that they have been worsted at their Weapon deception.
                  As you unbosomed yourself to me, I thought I had the greater right of speaking my sentiments openly and candidly to you.  I have done so, and if they should produce the effects which I most sincerely wish, that of an honourable and amicable adjustment of a matter, which, if carried to hostile lengths, may destroy the future happiness of my Country, I shall have attained my end, while the Enemy will be defeated of theirs.  Believe me to be with great respect Sir Your most Obt & hume Servt
                  
                     G. Washington
                  
               